In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-493 CR

____________________


LATRENDA S. CARTWRIGHT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 94684




MEMORANDUM OPINION 
 Pursuant to a plea bargain, appellant Latrenda S. Cartwright pled no contest to assault
on a public servant.  On November 28, 2005, the trial court found the evidence sufficient to
find Cartwright guilty, but deferred further proceedings, placed Cartwright on community
supervision for two years, and assessed a fine of $250.  On March 10, 2006, the State filed
a motion to revoke Cartwright's unadjudicated community supervision.  Cartwright pled "not
true" to four alleged violations of the conditions of her community supervision.  After
holding a hearing, the trial court found that Cartwright violated three of the conditions of her
community supervision, found Cartwright guilty of assault on a public servant, and assessed
punishment at five years of confinement. 
	Cartwright's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On June 21, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.

							_________________________________
								 HOLLIS HORTON
									 Justice								

Submitted on September 21, 2007
Opinion Delivered October 3, 2007							
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.